DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Claims 2, 4, 6, 11, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 31 August 2021.

Applicant’s election without traverse of Species V, corresponding to Figure 12 of the originally filed disclosure and originally filed Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 in the reply filed on 31 August 2021 is acknowledged.

Claim Interpretation

Independent Claims 1 and 9 recite features directed to the elected embodiment of Species V, corresponding to Figure 12 of the originally filed disclosure, along with features directed to at least one distinct non-elected embodiment, corresponding to one or more of Species I through IV and VI as set forth in the Requirement for Election/Restriction mailed 26 July 2021, with such features distinguished as alternative embodiments of the claimed “sub-pixel circuit” of Claim 1 and the claimed “active electroluminescence display” of Claim 9 by the word “or” in the claims.  It should be noted that features directed to distinct non-elected embodiments of the disclosed invention distinguished by the word “or” in the claims have not been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the reply filed on 31 August 2021, the applicant has elected Species V, corresponding to Figure 12 of the originally filed disclosure, without traverse.  As such, originally filed independent Claims 1 and 9 are directed to Figure 12.  As plainly shown in Figure 12, a sub-pixel circuit is defined to have at least one electroluminescence device coupled to “multiple signal lines” (B1[m], B2[m], B3[m], B4[m]) via respective combinations of a “second driving transistor” (Q2) and a “third driving transistor” (Q3), with each combination of a “second driving transistor” (Q2) and a “third driving transistor” (Q3) being respectively connected to a different one of the “multiple signal lines” (B1[m], B2[m], B3[m], B4[m]) and with each combination of a “second driving transistor” (Q2) and a “third driving transistor” (Q3) being respectively connected to a same scan line (S[n]).
Independent Claim 1 recites “at least one second driving transistor” (i.e., see (Q2) in Figure 12) and “at least one third driving transistor” (i.e., see (Q3) in Figure 12) coupled with the “at least one electroluminescence device.”  Claim 1 goes on to recite “the anode of the at least one electroluminescence device is coupled with an output an input terminal of each of the at least one second driving transistor is coupled with an output terminal of each of the at least one third driving transistor, an input terminal of each of the at least one third driving transistor is coupled with the power source, a control terminal of each of the at least one second driving transistor is coupled with the scan line, and a control terminal of each of the at least one third driving transistor is coupled with the signal line.”  These features are not supported by the disclosure relating to Figure 12 of the elected embodiment.  As plainly shown in Figure 12, an “input terminal of each of the at least one second driving transistor” (Q2) is not “coupled with an output terminal of each of the at least one third driving transistor” (Q3).  In fact, an input terminal of a “second driving transistor” (Q2) is shown in Figure 12 to be connected to one, and only one, output terminal of one, and only one, “third driving transistor” (Q3).  Furthermore, a “control terminal of each of the at least one third driving transistor” (Q3) is not coupled with “the signal line” in Figure 12.  In fact, a control terminal of each “third driving transistor” (Q3) is shown in Figure 12 to be connected, respectively, to a separate “signal line” (B1[m], B2[m], B3[m], B4[m]).  Therefore, Claim 1 fails to comply with the written description requirement.
Independent Claim 9 recites the same features at issue in independent Claim 1.  Therefore, Claim 9 is likewise rejected for failing to comply with the written description requirement.
Claims 3, 5, 7-8, 10, 12, 14, 16, and 17 fail to comply with the written description requirement based either on their dependency from independent Claim 1 or independent Claim 9, or for the same reasons as independent Claims 1 and 9.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (US 2005 / 0243079).

As pertaining to Claim 1, Ozaki discloses (see Fig. 1) a sub-pixel circuit, comprising: 
at least one electroluminescence device (101); and 
(at least one first driving transistor coupled with the at least one electroluminescence device;) or 
at least one second driving transistor (104) and at least one third driving transistor (103) coupled with the at least one electroluminescence device (101), wherein
(a cathode of each of the at least one electroluminescence device is coupled with a power source, an anode of the at least one electroluminescence device is coupled with an output terminal of each of the at least one first driving transistor, an input terminal of each of the at least one first driving transistor is coupled with a signal line, and a control terminal of each of the at least one first driving transistor is coupled with a scan line;) or 
the anode of the at least one electroluminescence device (101) is coupled with an output terminal of each of the at least one second driving transistor (104), an input terminal of each of the at least one second driving transistor (104) is coupled with an output terminal of each of the at least one third driving transistor (103), an input terminal of each of the at least one third driving transistor (103) is coupled with the power source (Vi), a control terminal of each of the at least one second driving transistor (104) is coupled with the scan line (Dj), and a control terminal of each of the at least one third driving transistor (103) is coupled with the signal line (Si; see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 3, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with a plurality of signal lines (Si) via the at least one second driving transistor (104) and the at least one third driving transistor (103), respectively;
the control terminal of each of the at least one second driving transistor (104) is coupled with the same scan line (Dj);
the control terminal of each of the at least one third driving transistor (103) is coupled with one signal line (Si);
the input terminal of each of the at least one second driving transistor (104) is coupled with an output terminal of a third driving transistor (103) corresponding to each of the at least one second driving transistor (104); and


As pertaining to Claim 5, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with the output terminal of each of the at least one second driving transistor (104) via a functional module (i.e., a wiring), the input terminal of each of the at least one second driving transistor (104) is coupled with the output terminal of each of the at least one third driving transistor (103) via a passive component (i.e., a wiring and/or capacitance (106)), and the input terminal of each of the at least one third driving transistor (103) is coupled with the power source (Vi) via an active component (i.e., a wiring and/or power supply; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 7, Ozaki discloses (see Fig. 1) that each of the at least one second driving transistor (104) is a second MOS transistor, wherein a drain of the second MOS transistor (see (104)) is coupled with the anode of the at least one electroluminescence device (101), a source of the second MOS transistor (see (104)) is coupled with one of the at least one third driving transistor (103), and a gate of the second MOS transistor (see (104)) is coupled with the scan line (Dj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).

As pertaining to Claim 8, Ozaki discloses (see Fig. 1) that each of the at least one third driving transistor (103) is a third MOS transistor, wherein a source of the third MOS transistor (see (103)) is coupled with the power source (Vi), a drain of the third MOS transistor (see (103)) is coupled with the source of the second MOS transistor (see (104)), and a gate of the third MOS transistor (see (103)) is coupled with the signal line (Si; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Zhang et al. (hereinafter “Zhang” US 2005 / 0030268).

As pertaining to Claim 9, Ozaki discloses (see Fig. 1) an active electroluminescence display comprising a pixel array, a scan line (Dj), and at least one signal line (Si), wherein
(at least one first driving transistor coupled with the at least one electroluminescence device;) or at least one second driving transistor (104) and at least one third driving transistor (103) coupled with the at least one electroluminescence device (101), wherein (a cathode of each of the at least one electroluminescence device is coupled with a power source, an anode of the at least one electroluminescence device is coupled with an output terminal of each of the at least one first driving transistor, an input terminal of each of the at least one first driving transistor is coupled with a signal line, and a control terminal of each of the at least one first driving transistor is coupled with a scan line;) or wherein the anode of the at least one electroluminescence device (101) is coupled with an output terminal of each of the at least one second driving transistor (104), an input terminal of each of the at least one second driving transistor (104) is coupled with an output terminal of each of the at least one third driving transistor (103), an input terminal of each of the at least one third driving transistor (103) is coupled with the power source (Vi), a control terminal of the second driving transistor (104) is coupled with the scan line (Dj), and a control terminal of each of the at least one third driving transistor (103) is coupled with the signal line (Si);
(the scan line is configured to provide a scan signal for each of the at least one first driving transistor and control on/off of each of the at least one first driving transistor, and the at least one signal line is configured to provide an image signal for the input terminal of each of the at least one first driving transistor, so that the first driving transistor drives the electroluminescence device to display a corresponding image when the first driving transistor is turned on;) or
the scan line (Dj) is configured to provide a scan signal for each second driving transistor (104) and control on/off of each second driving transistor (104) and each third driving transistor (103), and the at least one signal line (Si) is configured to provide an image signal for the input terminal of each third driving transistor (103), so that the second driving transistor (104) and the third driving transistor (103) drive the electroluminescence device (101) to display a corresponding image when the second driving transistor (104) and the third driving transistor (103) are turned on (see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

Ozaki does not explicitly disclose that each pixel circuit comprises three sub-pixel circuits, wherein one of the three sub-pixel circuits comprises an electroluminescence device that can emit red light, another one of the three sub-pixel circuits comprises an electroluminescence device that can emit green light, and the remaining one of the three sub-pixel circuits comprises an electroluminescence device that can emit blue light.  However, this configuration of sub-pixel circuits is well-known in the art.
In fact, in the same field of endeavor, Zhang discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement a full-color electroluminescence display device using a pixel structure (40) that comprises three sub-pixel circuits (42, 44, 46), wherein one of the three sub-pixel circuits (42) comprises an electroluminescence device (428) that can emit red light, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozaki with the teachings of Zhang such that the pixel circuit of Ozaki comprises three sub-pixel circuits, wherein one of the three sub-pixel circuits comprises an electroluminescence device that can emit red light, another one of the three sub-pixel circuits comprises an electroluminescence device that can emit green light, and the remaining one of the three sub-pixel circuits comprises an electroluminescence device that can emit blue light in order to provide a full-color electroluminescence display device with improved intensity and color control that allows for the display of full-color images.

As pertaining to Claim 10, Ozaki discloses (see Fig. 1):
(providing, by the scan line, a scan signal for each of the at least one first driving transistor and controlling, by the scan line, the on/off of each of the at least one first driving transistor;
providing, by the at least one signal line, an image signal for the input terminal of each of the at least one first driving transistor, so that each of the at least one first driving transistor drives the at least one electroluminescence device to display a corresponding image when each of the at least one first driving transistor is turned on;) or
providing, by the scan line (Dj), a scan signal for each of the at least one second driving transistor (104) and controlling, by the scan line (Dj), the on/off of each of the at least one second driving transistor (104) and each of the at least one third driving transistor (103);
providing, by the at least one signal line (Si), an image signal for the input terminal of each of the at least one third driving transistor (103), so that each of the at least one second driving transistor (104) and each of the at least one third driving transistor (103) drive the at least one electroluminescence device to display a corresponding image when each of the at least one second driving transistor (104) and each of the at least one third driving transistor (103) are turned on (again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 12, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with a plurality of signal lines (Si) via the at least one second driving transistor (104) and the at least one third driving transistor (103), respectively;
the control terminal of each of the at least one second driving transistor (104) is coupled with the same scan line (Dj);
the control terminal of each of the at least one third driving transistor (103) is coupled with one signal line (Si);

the output terminal of each of the at least one second driving transistor (104) is coupled with the at least one electroluminescence device (101; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]). 

As pertaining to Claim 14, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with the output terminal of each of the at least one second driving transistor (104) via a functional module (i.e., a wiring), the input terminal of each of the at least one second driving transistor (104) is coupled with the output terminal of each of the at least one third driving transistor (103) via a passive component (i.e., a wiring and/or capacitance (106)), and the input terminal of each of the at least one third driving transistor (103) is coupled with the power source (Vi) via an active component (i.e., a wiring and/or power supply; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 16, Ozaki discloses (see Fig. 1) that each of the at least one second driving transistor (104) is a second MOS transistor, wherein a drain of the second MOS transistor (see (104)) is coupled with the anode of the at least one electroluminescence device (101), a source of the second MOS transistor (see (104)) is coupled with one of the at least one third driving transistor (103), and a gate of the second MOS transistor (see (104)) is coupled with the scan line (Dj; again, see Page 3, 

As pertaining to Claim 17, Ozaki discloses (see Fig. 1) that each of the at least one third driving transistor (103) is a third MOS transistor, wherein a source of the third MOS transistor (see (103)) is coupled with the power source (Vi), a drain of the third MOS transistor (see (103)) is coupled with the source of the second MOS transistor (see (104)), and a gate of the third MOS transistor (see (103)) is coupled with the signal line (Si; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).


Response to Arguments

Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Ozaki, teach of fairly suggest “an input terminal of each of the at least one second driving transistor is coupled with an output terminal of each of the at least one third driving transistor” (see Remarks at Page 10).  Specifically, the applicant has asserted that this claimed feature requires that “a second driving transistor and a third driving transistor are connected in series” (again, see Remarks at Page 10).  The examiner respectfully points out that there is no requirement explicitly recited in the claimed invention relating to “a second in series.”  With respect to electrical coupling, Merriam-Webster defines the term “coupled” to mean “to bring (two electric circuits) into such close proximity as to permit mutual influence.”  The claimed invention is directed to the “coupling” of electrical components.  Respectfully, there is no specific feature recited in the claimed invention that requires a “series connection” of components.  Ozaki plainly provides (see Fig. 1) an anode of the at least one electroluminescence device (101) that is coupled with an output terminal of each of the at least one second driving transistor (104), an input terminal of each of the at least one second driving transistor (104) that is coupled with an output terminal of each of the at least one third driving transistor (103), an input terminal of each of the at least one third driving transistor (103) that is coupled with the power source (Vi), a control terminal of each of the at least one second driving transistor (104) that is coupled with the scan line (Dj), and a control terminal of each of the at least one third driving transistor (103) that is coupled with the signal line (Si; see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).  Further, the applicant has asserted that “one of ordinary skill in the art would not consider the data selecting transistor 104 of Ozaki as the claimed second driving transistor” (see Remarks at Page 11).  The examiner respectfully disagrees.  Respectfully, there is nothing recited in the claimed invention that would distinguish the claimed “second driving transistor” from the “second driving transistor” (104) disclosed by Ozaki.  Therefore, the rejection of Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 is maintained. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622